                                          Case 3:18-cv-07678-AGT Document 93 Filed 08/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     BEREKET WOLDEGIORGIS,                             Case No. 18-cv-07678-AGT
                                                        Plaintiff,
                                   9
                                                                                           ORDER DENYING MOTION FOR
                                                 v.                                        SUMMARY JUDGMENT
                                  10

                                  11     NYK SHIP MANAGEMENT,                              Re: Dkt. No. 65
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The record contains conflicting evidence on whether cargo vessels docked in the port of

                                  14   Oakland have a duty to provide adequate lighting to longshoremen who are lashing on their decks.

                                  15   Defendant cites to certain safety standards and regulations in arguing that there’s no such duty. See

                                  16   Tamulski Decl., Ex. J (Pacific Coast Marine Safety Code); 29 C.F.R. § 1918.92 (OSHA safety

                                  17   regulations). Plaintiff, meanwhile, cites to testimony from several experienced longshoremen and

                                  18   from a port employee, who state that in ports on the West Coast the custom and practice is for cargo

                                  19   vessels to provide lighting for longshoremen. See Wilson Decl. ¶¶ 1–3, Dkt. 72; Semenero Decl.

                                  20   ¶¶ 1, 6–8, Dkt. 73; Henriquez Decl. ¶¶ 4–5, Dkt. 75; Diggs Decl. ¶¶ 1–4, Dkt. 76. Custom can give

                                  21   rise to a duty under the governing statute, the Longshore and Harbor Workers’ Compensation Act

                                  22   (LHWCA), 33 U.S.C. § 905(b), as defendant acknowledges. See Mot., Dkt. 65-1 at 17 (“Absent

                                  23   some agreement or custom to the contrary, a vessel has no duty to provide adequate lighting for

                                  24   longshoremen.”) (emphasis added); see also Christensen v. Georgia-Pac. Corp., 279 F.3d 807, 812

                                  25   (9th Cir. 2002) (“In some [LHWCA] cases, custom may be enough to establish a duty.”).

                                  26          The dispute over the scope of a vessel’s duty is material to plaintiff’s case. If defendant’s

                                  27   vessel had a duty to provide plaintiff with adequate lighting when he requested it (and there is

                                  28   evidence that he requested lighting before slipping and falling off a ladder on the vessel, see
                                          Case 3:18-cv-07678-AGT Document 93 Filed 08/05/21 Page 2 of 2




                                   1   Woldegiorgis Decl. ¶¶ 5–8, Dkt. 78), then defendant may be liable to plaintiff for negligence. If

                                   2   there was no such duty, plaintiff likely cannot prevail.

                                   3          The dispute is also one of fact, not law, as it is for the jury to consider the testimony,

                                   4   standards, and regulations at issue in evaluating whether the defendant breached a duty of care. See

                                   5   Davis v. Partenreederei M.S. Normannia, 657 F.2d 1048, 1053 (9th Cir. 1981) (explaining that an

                                   6   OSHA regulation indicating that stevedores, not shipowners, owed a duty to protect longshoremen

                                   7   from certain dangers was “one of the factors to be properly considered by the jury,” but did “not

                                   8   require a directed verdict on behalf of the shipowner”).

                                   9          Because there is a genuine dispute as to a material fact, defendant’s motion for summary

                                  10   judgment is denied. The May 19, 2021, case management order remains in place and will govern

                                  11   further proceedings.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: August 5, 2021

                                  14
                                                                                                   ALEX G. TSE
                                  15                                                               United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
